

115 SJ 46 IS: Proposing an amendment to the Constitution of the United States authorizing the Congress to prohibit the physical desecration of the flag of the United States.
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 46IN THE SENATE OF THE UNITED STATESJune 14, 2017Mr. Daines (for himself, Mr. Graham, Mr. Cornyn, Mr. Heller, Mr. Hatch, Mr. Crapo, Mr. Grassley, Mr. Isakson, and Mr. Rubio) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States authorizing the Congress to
			 prohibit the physical desecration of the flag of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within 7 years after the date of its submission by the Congress:
			
				 —
 The Congress shall have power to prohibit the physical desecration of the flag of the United States..